Citation Nr: 1743396	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  09-28 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and M.P.




ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The claims were before the Board in June 2013 and were remanded for further development.  

Initially, service connection for PTSD was granted and the Veteran was awarded a 30 percent rating by the RO in a November 2008 rating decision.  Thereafter, an August 2016 rating decision increased the Veteran's PTSD rating to 50 percent for the entire appeal period.  Although a higher rating has been assigned by the RO for PTSD, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The Board further notes that the claims on appeal also previously included a claim for service connection for sinusitis and a claim for total disability rating based on individual unemployability (TDIU); however, the August 2016 decision granted service connection for sinusitis and entitlement to TDIU, effective from July 12, 2013.  As neither the Veteran nor his representative has expressed disagreement with the rating assigned for sinusitis or the effective date for the TDIU, the Board finds it reasonable to conclude that the Veteran is satisfied with these results and that these matters are no longer subjects for current appellate review.  


In May 2013, the Veteran testified during a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  The law requires that the VLJ who conducted the hearing shall also participate in making the final determination of the claim.  38 C.F.R. §20.707 (2016).  Here, the VLJ who conducted the hearing is no longer employed by the Board.  In light of this, the Board notified the Veteran in August 2017 of the VLJ's unavailability and offered him the opportunity to testify at another hearing.  The Veteran subsequently responded in August 2017 requesting that the Board consider his case without another Board hearing.  Thus, the Board will proceed with further appellate review of the issues on appeal.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107 (a)(2) (West 2014); 38 C.F.R. § 20.900 (c) (2016).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's PTSD has manifested symptoms of such severity, frequency, and duration that they equate to occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.

2.  During the pendency of the appeal period, a diagnosis of headaches has not been shown.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 70 percent rating, but not higher, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, and to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated September 2007 and December 2007, the Veteran was informed of the evidence and information necessary to substantiate the claims.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the initial adjudication.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

In addition, the Board finds that the duty to assist the Veteran has been satisfied.  The Veteran's service treatment records (STRs) and service personnel records are on file, as are VA treatment records, VA examination reports and lay statements.

The Veteran was also afforded a hearing before the Board in May 2013.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran and information was solicited regarding the basis for the Veteran's claims.  Therefore, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

The Board also notes that the actions requested in the prior remand have been undertaken to the extent possible.  The Veteran was afforded additional VA examinations and updated VA treatment records were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior June 2013 remand instructions and that no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



II.  Increased Rating for PTSD

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole recorded history is necessary so that a rating may accurately compensate the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31 (1999).  The appeal of the Veteran's PTSD disability claim is based on the assignment of an initial rating following an initial award of service connection for PTSD.  Therefore, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence used to decide whether an original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial disability rating, staged ratings may be assigned for separate periods of time.  Fenderson v. West, 12 Vet. App. 119.

PTSD is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2016).  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and for intermittent periods of the inability to perform his or her occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with 
reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of the veteran's personal appearance and hygiene; difficulty in adapting to stressful circumstances (including in work or work like settings); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent inability to perform the activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, DC 9411.

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, GAF scores must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but the veteran is generally functioning "pretty well," with some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as with work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).


Analysis

As noted, the Veteran's PTSD claim was initially granted in a November 2008 rating decision and he was awarded a 30 percent rating.  An August 2016 rating decision increased his rating to 50 percent for the appeal period.  Following review of the record, the Board finds that, when reasonable doubt is resolved in the Veteran's favor, his symptoms warrant a 70 percent rating for the entire appeal period.

Following the Veteran's September 2007 claim, his spouse submitted a January 2008 statement.  She indicated that the Veteran had difficulty working due to his psychiatric symptoms, has had problems with alcohol throughout their marriage, has difficulty sleeping and cannot focus on specific tasks for any period of time.  She noted his psychiatric counseling has never significantly improved his condition.

The Veteran was afforded a September 2008 VA examination in which the examiner indicated the Veteran had difficulty maintaining employment, has interpersonal conflicts with others and difficulty being organized.  Symptoms related to PTSD included re-experiencing, recurrent distressing recollections, panic attacks, avoidance, psychogenic amnesia, detachment and estrangement from others, hyper arousal, difficulty falling and staying asleep, irritability, outbursts of anger, difficulty concentrating, hypervigilance and exaggerated startle response.  The examiner indicated that the Veteran's symptomatology was moderate, including a constrictive affect, with chronic difficulty with sleep, and difficulty with concentration, focus, distractibility and memory.  She reported the Veteran had difficulty maintaining interpersonal relationships with friends and significant others and had had serious difficulty maintaining jobs.

The examiner additionally indicated the Veteran's depression and anger management had led to interpersonal conflict over the years.  She stated his irritability, difficulty accepting supervision, inability to be flexible in the work setting, and interpersonal conflict with co-workers, supervisors and customers resulted in him being fired from numerous jobs.  Due to these problems, she noted that the Veteran and his spouse made the decision for the Veteran to stop working in 1970 and he has had no employment since that time.  She further reported the Veteran also meets the criteria for a diagnosis of alcohol abuse which is a way for him to self-medicate against distressing memories.  The examiner stated, although the Veteran has showed some improvement in his PTSD symptoms over the years, much of his symptoms remain chronic in nature with potential worsening in response to additional stressors or losses.

The Veteran's claim was remanded by the Board in December 2012 so he could be afforded a Board hearing.  Thereafter, he was afforded a May 2013 hearing in which he indicated he was continuing to self-medicate with alcohol and experiencing bad dreams.  He indicated he had mood swings and his testimony overall suggested a worsening of his PTSD symptoms.

The claim was then remanded by the Board in June 2013 for a VA examination to determine the current severity of his condition.  He was afforded an August 2013 VA examination in which indicated similar symptoms to the prior VA examiner.  He indicated the Veteran has difficulty with low frustration tolerance and is typically angry, irritable and even hostile in his interpersonal interactions.  He noted the Veteran has arguments with his spouse, problems interacting with professional or other people in his environment, is distractible with sleep problems and has difficulty concentrating.  The Veteran additionally suffers sleep disturbance, alcohol abuse, increased arousal, avoidance and a GAF score of 55.  No suicidal or homicidal ideation was noted by the examiner; however, the Veteran did have suicidal thoughts, but reported he did not want to burden his family.

The examiner further indicated the Veteran is capable of performing the basic activities of daily living, such as toileting, self-feeding, bathing and dressing.  The Veteran reported he is not able to drive which hampers his ability to function independently and suffers from interpersonal problems, lack of cooperation, hostility and anger, which would all negatively impact any physical or sedentary employment to a moderate to severe degree.

Based on the above evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that an increased rating to 70 percent is warranted for the entire appeal period.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.  While an increased rating to 70 percent is supported, at no point throughout the appeal did the Veteran's PTSD manifest symptoms of total occupational and social impairment to warrant a 100 percent rating.

The Board finds that the two VA examinations of record, in September 2008 and August 2013, support the Veteran's PTSD symptoms were of such severity to demonstrate occupational and social impairment, with deficiencies in most areas.  The evidence further shows the Veteran suffers symptoms of severe sleep impairment, panic attacks, avoidance, hyper arousal, irritability, anger, difficulty concentrating and an exaggerated startle response.

Additionally, his condition has completely prohibited his ability to work.  The September 2008 examiner noted his irritability, difficulty accepting supervision, inability to be flexible in the work setting, and interpersonal conflict with co-workers, supervisors and customers resulted in him being fired from numerous jobs.  The August 2013 examiner similarly indicated the Veteran has an inability to function independently and suffers from interpersonal problems, lack of cooperation, hostility and anger, which would all negatively impact any physical or sedentary employment to a moderate to severe degree.

The two VA examinations of record are highly probative to support a rating of 70 percent throughout the appeal period.  While the evidence supports an increased rating to 70 percent, an even greater increase to a 100 percent rating is not supported.  There is no indication of a gross impairment in the Veteran's thought process, delusions or hallucinations, inappropriate behavior, an inability to perform activities of daily living, or that the Veteran is a danger to himself or others.  Further, the Veteran reported to the August 2013 examiner that he has no current suicidal thoughts.

The Board notes the two VA examinations of record do not support symptoms which manifest to a level of total occupational and social impairment.  While the Veteran's PTSD prevented him from maintaining employment, he has been married for over 40 years.  He is also capable of performing basic activities of daily living, including toileting, self-feeding, bathing and dressing.  Therefore, a 100 percent rating is not warranted as total occupational and social impairment has not been shown, and the benefit-of-the-doubt has already been applied in the increased rating to 70 percent.

In sum, when resolving reasonable doubt, the evidence supports a rating of 70 percent, but not more, for the Veteran's PTSD for the entire appeal period; there is no additional doubt to be resolved; and an even higher rating for PTSD is not warranted.  38 U.S.CA. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

III.  Service Connection for Headaches

The Veteran contends that he suffers from a headache disorder related to service, or alternatively related to his service-connected sinusitis associated with residuals of three fractures to his right zygoma during service.

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

Pertinent to a service connection claim, such a determination requires a finding of a current disability as one of the elements.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Analysis

A review of the service treatment records show that in December 1953, the Veteran was injured during an altercation.  He suffered a fractured depressed right zygoma.  A December 1953 x-ray showed a depression in the central portion of the right zygomatic arch with at least three fractures.  In January 1954, the Veteran underwent an open reduction of the fractures and was prescribed codeine due to the pain.  A later January 1954 record indicated the Veteran was discharged from the hospital in an improved condition.

Post-service records include a March 2007 VA examination in which the Veteran was examined for his right eye condition (right cheek injury) and a fracture to his left sphenoid bone.  The Board notes during the examination, he did not report headache symptoms.

Thereafter, the Veteran filed an October 2007 statement in which he indicated he had headaches which were taken care of by over the counter prescriptions.  He also reported that he experiences pain in his repaired right cheek, mostly in cold weather.

The Board observes the Veteran has received treatment throughout the appeal period through VA medical centers.  In a June 2007 VA treatment record, the Veteran denied headaches.  A June 2008 VA treatment record was negative for frequent or significant headaches and no history of headaches was indicated.  An October 2010 VA record noted the Veteran was taking pain medication due to headaches.  A May 2011 VA record showed the Veteran reported chronic sinus headaches and also dyspnea with little exertion.  June 2011 and January 2012 VA treatment records noted frontal headaches and an April 2012 VA record noted sinus headaches.  The Board notes no further discussion was provided in the VA treatment records in regard to a headache diagnosis.

As noted above, in December 2012, the Board remanded the claim to afford the Veteran a Board hearing.  The Veteran testified during the May 2013 hearing that he has suffered continuous headaches since his in-service facial injury.  He indicated that he had a severe facial injury during service and could have developed chronic headaches from such.

The claim came before the Board again in June 2013 and was remanded to afford the Veteran a VA examination to determine if he has a headache disorder that is related to service or his service-connected sinus disability.  He underwent an August 2013 VA examination in which the examiner indicated the Veteran does not currently have and has never been diagnosed with a headache condition.  He indicated the Veteran does not experience headache pain or any related symptoms.  He stated "The patient contends he has no headaches, but pain in the face.  He thinks it's most likely from his facial bone fracture.  The pain is intermittent."  Further, symptoms of headaches were not noted during the examination for sinusitis.

Therefore, based on all of the foregoing, the Board finds the preponderance of the evidence is against the Veteran's claim of service connection for chronic headaches, to include as secondary to his service-connected sinusitis disability.

In reaching such conclusion, the Board accords great probative weight to the August 2013 VA examination report.  The opinion is persuasive as it is predicated on a review of the record, to include the past medical treatment, and an examination of the Veteran.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds the August 2013 examiner established there is no headaches diagnosis presently and no headache diagnosis in the record. 

The Board acknowledges that the Veteran has previously asserted that he had a headache disorder related service or to his service-connected sinus condition.  The Board also notes the Veteran's documented in-service altercation which led to a severe facial injury.  This injury certainly could have led to headache pain during service.  However, with regard to a diagnosis of a chronic headache condition, such diagnosis falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds the Veteran reported no headaches to the August 2013 examiner and therefore, the opinion of the August 2013 physician is determined more persuasive than prior statements from the Veteran.  The Board further finds that one possible explanation for this inconsistency may be the Veteran's more recent belief that his previously described headaches were actually facial pain associated with the injury he sustained during service.

The Board acknowledges the treatment sought by the Veteran through VA for a headache condition.  An October 2010 VA treatment record noted the Veteran was previously taking pain medication due to headaches.  Further, a June 2011 record noted frontal headaches and an April 2012 VA record indicated sinus headaches.  However, the conditions were simply listed in the VA records and no further discussion was provided by the authors to establish a chronic headache diagnosis.  Thus, the Board finds the August 2013 examiner's opinion is the most probative medical evidence of record.

Therefore, the Board finds that service connection for headaches, to include as secondary to the Veteran's service-connected sinus disability, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of service connection for headaches.  As such, that doctrine is not applicable in the instant appeal, and service connection is not warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An initial disability rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for headaches is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


